                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILLIP A. THOMPSON,                          :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-3455
                                              :
TAMMY FERGUSON, et al.,                       :
    Defendants.                               :

                                             ORDER

       AND NOW, this 5th day of August 2019, upon consideration of Plaintiff Phillip A.

Thompson’s Motion to Proceed In Forma Pauperis, his Prisoner Trust Fund Account Statement,

and his pro se Complaint, which raises claims under 42 U.S.C. § 1983, it is ORDERED that:

       1.      Leave to proceed in forma pauperis (Document No. 1) is GRANTED pursuant to

28 U.S.C. § 1915.

       2.      Phillip A. Thompson, #EW-0594, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

hereby directs the Warden of SCI Phoenix or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Thompson’s inmate account; or

(b) the average monthly balance in Thompson’s inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court with

a reference to the docket number for this case. In each succeeding month when the amount in

Thompson’s inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month’s income
credited to Thompson’s inmate account until the fees are paid. Each payment shall reference the

docket number for this case.

       3.         The Clerk of Court is directed to SEND a copy of this order to the Warden of SCI

Phoenix.

       4.         The Complaint is DEEMED filed.

       5.         The Complaint is DISMISSED without prejudice for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       6.         Thompson is given thirty (30) days to file an amended complaint. Any amended

complaint must be a complete document and not incorporate the original complaint by reference.

Thompson must identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint and shall state the basis for Thompson’s

claims against each defendant. Thompson should provide enough information for the Court to

understand what happened to him and how each named Defendant personally acted to cause injury

to himself. When drafting his amended complaint, Thompson should be mindful of the Court’s

reasons for dismissing his claims as explained in the Court’s Memorandum and not include

generalized allegations or allegations about what may have happened to others. Upon the filing of

an amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       7.         The Clerk of Court shall send Thompson a blank copy of the Court’s form

complaint for a prisoner filing a civil rights action bearing the above civil action number.

Thompson may use this form to file his amended complaint if he chooses to do so.

       8.         If Thompson fails to file an amended complaint in accordance with paragraph six

(6) of this Order, his case may be dismissed without prejudice for failure to prosecute without

further notice.
BY THE COURT:




BERLE M. SCHILLER, J.
